Title: James Madison to the Committee for Democratic Republicans, Madison County, Virginia, 18 August 1834
From: Madison, James
To: Committee for Democratic Republicans, Madison County, Virginia


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                 Aug. 18. 1834
                            
                        
                        
                        I have received, Fellow Citizens, your letter of the 1st Instant inviting me in the name of a large number of
                            Democratic Republicans of your county to a public dinner to be given on the 23d to the Honble John M. Patton, their
                            Representitive in Congress.
                        My continued debility from age and sickness not permitting me to accept the invitation, I can only express my
                            grateful acknowledgements for the favourable opinions and friendly feelings which prompted it; with an expression of the
                            high respect in which I hold the talents and patriotism accorded by all to the character of the Representitive of the
                            District. Adhering myself to the Resolutions of Virginia in 1798, as expounded and vindicated in the Report of 1799, I
                            derive pleasure from every proof of constancy to them proceeding from respectable portions of my fellow citizens. The
                            report, too often overlooked in comments on the resolutions, having been deliberately sanctioned by Representitives,
                            chosen by the people with the resolutions before them, forms the fullest and surest test of the principles and views of
                            the State.
                        I am particularly happy in being able to say, that the long period during which you refer to me as a witness
                            of the benign operation of our system of Government, not only confirmed my belief that the system in its twofold character
                            of a Government for the Union, and a Government for each, of the states, was superior to any other system known to us; but
                            that it strengthened moreover confidence that the causes which had been so often fatal to free governments, would find on
                            the healing efficacy of the Constitution itself and in the amending power always residing in its creators, conservative
                            resources adequate to the most trying occasion. And, consequently, that to our country will belong the glory you claim for
                            it, of having solved propitiously for the destinies of man the problem of his capacity for self government.
                        I beg the Committee in communicating the acknowledgements due from me to those whom they represent, to accept
                            for themselves my great respect and best wishes.
                        
                        
                            
                                J. M
                            
                        
                    